Name: Commission Regulation (EC) No 2287/2000 of 13 October 2000 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds and Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk producdts
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  trade policy;  tariff policy
 Date Published: nan

 Avis juridique important|32000R2287Commission Regulation (EC) No 2287/2000 of 13 October 2000 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds and Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk producdts Official Journal L 260 , 14/10/2000 P. 0022 - 0031Commission Regulation (EC) No 2287/2000of 13 October 2000amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds and Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk producdtsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the markets in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Aricle 31(14) thereof,Whereas:(1) Commission Regulation (EEC) No 3846/87(3), as last amended by Regulation (EC) No 1000/2000(4) establishes, on the basis of the Combined Nomenclature, an agricultural product nomenclature for export refunds.(2) The refund nomenclature currently lays down only a minimum fat content. In view of the adoption by the Codex Alimentarius Commission, at its session of 28 June to 3 July 1999, of a minimum milk-protein content for certain milk products that will be generally recognised and applied in international trade, the nomenclature should be amended with the insertion of the same minimum protein content and a maximum water content for the products concerned.(3) In the interests of simplification, those codes relating to products for which there is no longer a refund or for which no licence applications have been received since July 1995 should be deleted. In addition, the refund granted for skimmed milk powder incorporated in certain compound feedingstuffs should be abolished (and the relevant codes deleted), since those products are eligible for aid when skimmed milk powder is incorporated.(4) Annex II to Commission Regulation (EC) No 174/1999(5), as last amended by Regulation (EC) No 1961/2000(6), lays down the product groups for which, on certain conditions, a refund is granted for a product different from that for which the refund was fixed in advance. That Annex should be adjusted in line with the proposed amendments.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Sector 9 of Annex I to Regulation (EEC) No 3846/87 is amended as follows:1. the information relating to CN codes 0401 to 0405 is replaced by that given in Annex I hereto;2. the information relating to CN code 2309 is deleted;3. footnote 8 is replaced by the following:"(8) Where, for products falling within this code, the milk-protein content (nitrogen content x 6,38) in non-fat milk solids is less than 34 %, no refund is payable. Where, for powdered products falling within this code, the water content in product weight is more than 5 %, no refund is payable."4. footnotes 2 and 9 are deleted.Article 2Annex II to Regulation (EC) No 174/1999 is replaced by Annex II hereto.Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 366, 24.12.1987, p. 1.(4) OJ L 114, 13.5.2000, p. 10.(5) OJ L 20, 27.1.1999, p. 8.(6) OJ L 234, 16.9.2000, p. 10.ANNEX I"9. Milk and milk products>TABLE>"ANNEX II"ANNEX IIProduct groups set by Article 4(3)>TABLE>"